Citation Nr: 0635117	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  98-06 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for dizziness resulting from in-service head trauma, prior to 
October 19, 1993. 

2.  Entitlement to an initial rating in excess of 10 percent 
for dizziness, status post labyrinthectomy, from March 1, 
1994.  

3.  Entitlement to an initial disability rating in excess of 
10 percent for headaches.  

4.  Entitlement to an extension of a temporary total 
evaluation due to convalescence, pursuant to 38 C.F.R. 
§ 4.30.

5.  Entitlement to special month compensation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The appellant served on active duty from August 1977 to 
January 1987.

This initially came before the Board of Veteran's Appeals 
(the Board) on appeal from a December 1997 rating decision of 
the Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO) that denied, in pertinent part, a higher 
initial rating for the veteran's residual headaches and 
dizziness, status post labyrinthectomy and an extension of a 
temporary total evaluation.  

In September 2000, the Board remanded the case to the RO for 
further evidentiary development.  While the case was at the 
RO, the RO issued a rating action in September 2002 that 
awarded a separate compensable evaluation for the veteran's 
headaches.  The RO also denied special monthly compensation 
in a February 2005 rating decision.  The veteran timely 
appealed these decisions.  

Following additional development at the RO, the case has been 
returned to the Board for further appellate consideration.

The issues of entitlement to a higher initial disability 
rating for dizziness for the period from March 1, 1994, a 
higher initial disability rating for headaches, and special 
monthly compensation are addressed in the REMAND portion of 
the decision below.


FINDINGS OF FACT

1.  The 30 percent evaluation assigned for the period prior 
to October 19, 1993, is the highest available schedular 
evaluation for the veteran's dizziness resulting from in-
service head trauma.

2.  In a statement received in October 2002 the veteran 
indicated that he wished to withdraw his appeal of the issue 
of entitlement to an extension of a temporary total 
evaluation due to convalescence, pursuant to 38 C.F.R. 
§ 4.30. 


CONCLUSIONS OF LAW

1. The schedular criteria for an evaluation in excess of 30 
percent for dizziness resulting from in-service head trauma 
for the period from June 20, 1991, to October 19, 1993, have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.87a, Diagnostic Code 6204 (1997); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10 (2002).

2.  The criteria for a withdrawal of the veteran's 
substantive appeal on the issue of entitlement to an 
extension of a temporary total evaluation due to 
convalescence, pursuant to 38 C.F.R. § 4.30 have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.204(b), (c) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the case at hand, the veteran's claim for a higher initial 
evaluation for dizziness prior to October 19, 1993, was 
initially adjudicated prior to the enactment of the VCAA.  He 
was provided with VCAA notice in March 2004.  Although the 
originating agency has not specifically requested the veteran 
to submit all pertinent evidence in his possession, it has 
informed him of the evidence that would be pertinent and 
requested him to submit such evidence.  Therefore, the Board 
believes that the veteran was on notice of the fact that he 
should submit any pertinent evidence in his possession.  
After notice was provided, the veteran was provided ample 
time to submit or identify pertinent evidence.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish an effective date for an 
increased rating, the Board finds that there is no prejudice 
to the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  As explained below, the Board has determined that 
a higher disability rating is not warranted for the veteran's 
dizziness prior to October 19, 1993.  Consequently, no 
effective date for a higher rating will be assigned, so the 
failure to provide notice with respect to that element of the 
claim was no more than harmless error.

The record reflects that VA assisted the veteran by obtaining 
service medical records and post-service treatment records 
for the period prior to October 19, 1993.  In addition, he 
was afforded an appropriate examination.  Neither the veteran 
nor his representative has identified any available, 
outstanding evidence that could be obtained to substantiate 
his claim for a higher initial evaluation for dizziness prior 
to October 1993.  The Board is also unaware of any such 
available evidence.  In sum, the Board is satisfied that VA 
has complied with the duty to assist provisions of the VCAA 
and the implementing regulations.  

Following provision of the required notice and completion of 
all indicated development of the record, the originating 
agency readjudicated the veteran's claim for a higher initial 
evaluation prior to October 1993.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the originating agency on the merits of the claim would have 
been different had complete VCAA notice been provided at an 
earlier time.  Therefore, the Board is satisfied that any 
procedural errors in the development and consideration of the 
claim by the originating agency were insignificant and non 
prejudicial to the veteran.  


Higher Rating for Dizziness Prior to October 1993

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

The veteran's service connected dizziness has been rated as 
analogous to vestibular neuritis under Diagnostic Code 6204.  
38 C.F.R. § 4.87.  The Board notes that during the pendency 
of this claim, the criteria for rating vestibular neuritis 
was revised.  Prior to June 10, 1999, under DC 6204 a 10 
percent evaluation was warranted for moderate disease with 
tinnitus and occasional dizziness.  A 30 percent evaluation 
was warranted with severe labyrinthitis; tinnitus, dizziness, 
and occasional staggering.  A Note provided that the 
evaluation was to be combined with ratings for loss of 
hearing or suppuration.  

Effective June 10, 1999, under Diagnostic Code 6204 a 10 
percent evaluation is warranted for peripheral vestibular 
disorders with occasional dizziness.  A 30 percent evaluation 
will be assigned with dizziness and occasional staggering.  A 
note provides that hearing impairment or suppuration shall be 
separately rated and combined.  A Note attached to revised 
Diagnostic Code 6260, tinnitus, allows for a separate 
evaluation for tinnitus to be assigned under various 
diagnostic codes, including Diagnostic Code 6204, except 
where tinnitus supports an evaluation under one of the 
diagnostic codes.  

The Board notes that in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent that it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).

The Board has reviewed the revised rating criteria.  Neither 
version is more favorable.

In the present case, service medical records show that the 
veteran sustained a significant closed head trauma during 
active duty resulting in hearing loss in the left ear.  By 
rating action in January 1988 service connection was granted 
for his profound sensorineural hearing loss of the left ear.  

Post service medical record show that he complained of 
headaches, vertigo, and dizziness.  During VA examination in 
August 1992 he complained of intermittent vertigo of two 
hours duration 2 to 3 times per week. This would resolve with 
rest and medication.  He denied tinnitus on the left side and 
had no prior surgery.  The examiner noted no symptoms of 
active disease.  Profound sensorineural hearing loss on the 
left side with high frequency sensorineural hearing loss on 
the right was diagnosed.  The veteran's intermittent vertigo 
was felt to be of an inner ear etiology.  

Vertigo was assessed during treatment in April 1993 and 
September 1993.  Treatment records in October 1993 show that 
the veteran complained of increasingly severe incapacitating 
vertigo 2 to 3 times per week.  As result of this vertigo, he 
was admitted to a VA medical facility on October 19, 1993 for 
a transcanal labyrinthectomy.   

In February 1997, the Board awarded service connection for 
the veteran's headaches and dizziness as a direct result of 
inservice head trauma.  Thereafter, in December 1997, the RO 
assigned a 30 percent disability rating for headaches and 
dizziness with labyrinthectomy prior to October 19, 1993, a 
temporary total rating from October 19, 1993, to December 1, 
1993, and a 10 percent evaluation from December 1, 1993.  (In 
a later October 2001 rating decision, the temporary total 
rating assigned was extended to February 28, 1994, followed 
by a 10 percent rating from March 1, 1994.)

The Board is cognizant of the veteran's complaints of his 
service connected dizziness and the frequent nature of his 
vertigo.  However, the fact remains that the 30 percent 
evaluation assigned for his dizziness during the period prior 
to October 19, 1993, is the highest schedular evaluation 
provided by the former rating criteria which applies prior to 
June 10, 1999.  As the veteran received the maximum schedular 
evaluation allowed under Diagnostic Code 6204, an increased 
schedular evaluation is not warranted for the period from 
June 20, 1991, through October 18, 1993. 

The Board recognizes that the Note attached to the old 
version of Diagnostic Code 6204 provides that compensation 
for defective hearing may be combined with an evaluation set 
forth under Diagnostic Code 6204.  In this case, the veteran 
has been was in receipt of a separate compensable rating for 
his left ear hearing loss disability during this time period.  

The Board finds that the severity of the veteran's disability 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards during the period of time in 
question.  A thorough review of the record shows no frequent 
periods of hospitalization for dizziness prior to the 
veteran's surgery in October 1993.  There is also no evidence 
on file to support a finding that this disability has 
resulted in marked interference with employment prior to 
October 1993.  Thus, there is no basis for a referral for 
consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996).

As the preponderance of the evidence is against the claim for 
an evaluation in excess of 30 percent for dizziness prior to 
October 19, 1993, the benefit of the doubt doctrine is not 
for application, and the claim must be denied.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

In reaching this conclusion, the Board notes that the 
veteran's contends that the severity of his service-connected 
dizziness, status post labyrinthectomy, warrants a rating in 
excess of the 10 percent currently assigned.  The question of 
the appropriate disability evaluation to be assigned for the 
veteran's dizziness since March 1, 1994, is addressed in the 
REMAND below.  


Extension of Temporary Total Evaluation

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.200 (2006).  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Further, a substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2006).  
  
The record reflects that the veteran perfected an appeal of a  
December 1997 rating decision that denied an extension of a 
temporary total evaluation due to convalescence, pursuant to 
38 C.F.R. § 4.30.  While the case was on Remand at the RO, 
the veteran submitted a statement in October 2002 expressing 
his satisfaction with decision on the issue of entitlement to 
an extension of a temporary total evaluation due to 
convalescence, pursuant to 38 C.F.R. § 4.30.  Furthermore, he 
asked VA to "drop this portion from my appeal."  The Board 
finds that the veteran's October 2002 statement qualifies as 
a valid withdrawal of the appeal under 38 C.F.R. § 20.204.

In light of the veteran's withdrawal of his appeal, there 
remains no allegation of error of fact or law for appellate 
consideration on the issue of entitlement to an extension of 
a temporary total evaluation due to convalescence, pursuant 
to 38 C.F.R. § 4.30.  Therefore, the Board does not have 
jurisdiction to review the appeal.  


ORDER

An initial rating in excess of 30 percent for dizziness 
resulting from inservice head trauma for the period prior to 
October 19, 1993, is denied.

The appeal for an extension of a temporary total evaluation 
due to convalescence, pursuant to 38 C.F.R. § 4.30 is 
dismissed.


REMAND

After a review of the evidence, the Board has determined that 
further development of the issues of entitlement to an 
initial rating in excess of 10 percent for dizziness, status 
post labyrinthectomy, for the period from March 1, 1994; 
entitlement to a rating in excess of 10 percent for 
headaches; and entitlement to special monthly compensation is 
required.  

In his July 2005 substantive appeal of the denial of special 
monthly compensation, the veteran reported that he had 
received treatment for his service connected residuals of a 
labyrinthectomy at the Montgomery, Alabama, VA Medical Center 
(VAMC) from 1990 to the present.  The Board notes that the 
most recent outpatient treatment records from this facility 
are dated in February 2005.  Where VA has constructive and 
actual knowledge of the availability of pertinent reports in 
the possession of the VA, an attempt to obtain those reports 
must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(holding that documents which were not actually before the 
adjudicators but had been generated by VA employees or 
submitted to VA by claimant were, "in contemplation of law, 
before the Secretary and the Board and should be included in 
the record").  As records in the possession of the VA are 
deemed to be constructively of record, they must be obtained.  
Id.

The Board also notes that the veteran has not been provided 
all notice required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC) in Washington, DC, 
for the following actions:

1.  The RO or the AMC should obtain 
copies of any treatment records 
pertaining the veteran's dizziness and 
headaches, status post labyrinthectomy, 
from the Montgomery, Alabama, VAMC.  

2.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2006), to include the notice 
specified in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) and 
notice that he should submit any 
pertinent evidence in his possession.  

3.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and his representative and 
request them to provide the outstanding 
evidence.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the issues remaining on 
appeal based on a de novo review of the 
record.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, the RO or the AMC should 
issue a supplemental statement of the 
case and afford the veteran and his 
representative an appropriate opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  

The veteran need take no action until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


